Niemeyer, P. J. dissents: Plaintiff’s contributory negligence is determined by his' knowledge express or implied of the situation confronting him when he was required to act or refrain from acting. 38 Am. Juris. Negligence, § 184. He testified that when about 25 or 30 feet south of Granville avenue he saw defendant’s truck approaching from the east, about 200 to 250 feet from the intersection; that when the front of his automobile had almost reached the south curb of Granville he saw the truck 100 to 150 feet to the east; he did not see the truck again until after the collision; there was nothing to obstruct his view. Although he says that he did not estimate the speed of the truck, it was evident that in the interim between his first and second view of the truck it had traveled more than three times the distance he had gone. There was no indication that its speed would be reduced. As Granville avenue was 24 feet wide and plaintiff’s car 16 feet long, plaintiff would be obliged to travel about 40 feet before his car would clear the intersection — a greater distance than he had traversed between his first and second look at the truck. Unless the truck was stopped or its speed reduced a collision was reasonably certain, if not inevitable, if plaintiff proceeded across Granville. In this situation plaintiff stepped on the accelerator and, closing his eyes, if not his mind, to the lessening distance of the truck contesting the right of way, plunged ahead across the intersection. This, in my opinion, is contributory negligence as a matter of law. This question is independent of defendant’s negligence. Russell v. Richardson, 308 Ill. App. 11. I concur in the holding that defendant’s negligence was a question for the jury. The right of way at the intersection is not controlling. If we assume that plaintiff had the right of way, he was, nevertheless, obliged to exercise due care (Thomas v. Buchanan, 357 Ill. 270, 277.) Conceding the general rule that one has the right to assume that others will obey the law, and that plaintiff under normal circumstances would have the right to assume the driver of the truck would stop or have his car under control so as to avoid a collision, yet, as said in Schlauder v. Chicago & Southern Traction Co., 253 Ill. 154,159: ‘ ‘ The presumption does not absolve one from exercising such care and prudence as a reasonably prudent person would under the same circumstances, . . . One who has an unobstructed view of an approaching train would not be justified in closing his eyes and crossing a railroad track in reliance upon the presumption that a bell would be rung or a whistle sounded. No one can assume that there will not be violations of the law or negligence of others and offer the presumption as an excuse of fáilure to exercise care.” Any presumption that defendant would obey the law vanished entirely when evidence contrary to the presumption was presented. Coal Creek Drainage & Levee Dist. v. Sanitary Dist. of Chicago, 336 Ill. 11. Here plaintiff was put on notice that the driver of the truck might not or could not control it and respect plaintiff’s claim to the right of way. From the two views which plaintiff had of the truck he knew that it had approached to within 100 or 150 feet of the intersection at a speed more than three times the speed of his car, without any diminution of speed or indication of the driver’s awareness of plaintiff’s presence. Only a few more turns of the wheels of this fast-moving truck and the most alert and energetic action of the driver might be unavailing in avoiding a collision. There was no longer any presumption that the truck would yield the right of way. Plaintiff was then in a position of safety, where he could stop his car within a few feet, and could not lawfully insist on the right of precedence across the intersection. Thrapp v. Meyers, 114 Neb. 689; Hooper v. Corliss, 146 Wash. 50, 54; Russell v. Richardson, 308 Ill. App. 11, where the court stresses the lack of evidence that deceased saw the street car slacken its speed, and held that he was guilty of contributory negligence as a matter of law in walking across a street without looking after he left the curb. Plaintiff is not helped by defendant’s evidence which is to the effect that the truck was traveling at all times at a speed less than plaintiff’s testimony indicates and that it was nearer the intersection than plaintiff claims when he saw the truck the last time before the collision. The uncontradicted evidence shows that after seeing the approaching truck, plaintiff attempted to beat it across the intersection, and did not look again toward the truck. The driver of an automobile cannot exercise less care for his safety than a pedestrian. This court has recently held that a pedestrian, entering an intersection and having the right of way, must as a matter of law look for approaching automobiles after leaving the curb. Good v. Behrendt, 321 Ill. App. 303 (abst.); Moran v. Gatz, 324 Ill. App. 45. Like holdings as to drivers of automobiles are found in Kirchoff v. Van Scoy, 301 Ill. App. 366, and Walker v. Illinois Commercial Telephone Co., 315 Ill. App. 553.